Citation Nr: 1001953	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-34 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 
1974 to March 1975 and had active service from April 1978 to 
July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In August 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

This matter was previously remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC. for additional 
development.  That development complete, the matter has 
properly been returned to the Board.  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

Since the Board last remanded this case, the U.S. Court of 
Appeals for Veterans Claims (Court) has issued a decision 
indicating that, under certain circumstances, VA must take a 
broad view when a claimant states that he or she is seeking 
VA benefits for disability arising from posttraumatic stress 
disorder (PTSD).  

In September 2005 the Veteran filed a claim for service 
connection for PTSD.  Evidence added to the record since 
September 2004 shows that the Veteran has been diagnosed with 
several psychiatric disorders, examples of which are as 
follows:  Major depressive disorder, documented in February 
2006 VA treatment records; bipolar disorder and PTSD, 
documented in April 2007 VA treatment records; and dysthymia 
and adjustment disorder, documented in June 2005 VA treatment 
records.  

Although the Veteran identified PTSD in his claim, under 
these facts his claim is not limited to that diagnosis but 
rather is a claim for mental disability whatever the 
diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Under facts similar to the instant case, the Court explained 
as follows:  

Although the appellant's claim identifies 
PTSD without more, it cannot be a claim 
limited to that diagnosis, but must 
rather be considered a claim for any 
mental disability that may reasonably be 
encompassed by several factors including: 
the claimant's description of the claim; 
the symptoms the claimant describes; and 
the information the claimant submits or 
that the Secretary obtains in support of 
the claim.  Reasonably, the appellant did 
not file a claim to receive benefits for 
a particular diagnosis, but for the 
affliction his mental condition, whatever 
that is, causes him.  

Underlying this reasoning is that a lay claimant is not 
competent to provide expert evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Court rejected the argument that, where the Veteran has 
multiple psychiatric diagnoses, a claim for benefits for 
disability resulting from an acquired psychiatric disorder is 
a separate claim from a claim for benefits for disability 
resulting from PTSD.  Clemons, 23 Vet. App. at 4.  There is 
only one claim; a claim for service connection for 
psychiatric disability.  Id.  As in Clemons, the Veteran's 
claim for psychiatric disability was construed too narrowly 
below and thus not properly adjudicated.  On remand, the 
AMC/RO must decide whether service connection is warranted 
for disability resulting from psychiatric disease, whatever 
the particular properly diagnosed psychiatric disease.  
Additionally, the Veterans Claims Assistance Act of 2000 
requires that the AMC/RO provide additional notice and 
assistance to the Veteran in this case.  

VA has not satisfied its duty to assist the Veteran in 
obtaining service treatment records.  38 U.S.C.A. 
§ 5103A(b),(c).  The Veteran has asserted that he was seen by 
a psychiatrist several times during his period of active duty 
between 1978 and 1983.  Board hearing transcript at 5-6.  A 
review of the record does not show any service treatment 
records documenting this treatment.  Indeed, very few service 
treatment records from this period of service are associated 
with the claims file and the Board is not convinced that 
there are no outstanding available service treatment records.  
The Board's reasoning is explained in the following 
paragraphs.  

Administrative records show that the Veteran had inactive 
duty for training with the Army National Guard through 1998 
and completed his career with the Army National Guard in 
1999.  An August 1997 response from a VA request for records, 
and apparently from the National Personnel Records Center 
(NPRC), is annotated that the "Svc member in National Guard 
unit."  There is no indication that any service treatment 
records were provided to VA at the time of that response.  

In October 1997, the RO requested service treatment records 
from the State of Florida, Department of Military Affairs, 
Office of the Adjutant General.  No service treatment records 
for the Veteran's period of active duty from 1978 to 1983 
were provided.  Apparently that was the extent of efforts by 
the RO to obtain the Veteran's service treatment records.  

Troubling is the submission of copies of service treatment 
records from the Veteran and comments that he has made 
regarding those records.  In a writing received in December 
2002, the Veteran stated as follows:  

I had previously filed a claim . . . but 
the claim was denied for all conditions - 
- I had been advised there were 
insufficient medical records available 
for review.  Later I learned that many of 
my records from all periods of service 
(active duty, reserve, National Guard) 
had been lost or destroyed.  And I've 
been able to recover some of those 
records.  I am providing those records 
for review at this time.  

Associated with the claims file are three envelopes of 
service records.  One envelope contains copies of a large 
number of treatment records, some from the Veteran's period 
of active duty from 1978 to 1983 and some from his service in 
the Army National Guard.  Stapled to one of those records is 
a "post it note" which states "Submitted By Veteran 
includes Active & inactive status."  The records from the 
Veteran's active service include audiology test results, 
reports of physical injuries, and a report of medical 
examination from when the Veteran entered active duty in 
1978.  There is no mention of psychiatric symptoms.  
Disconcerting is that all of the documents are copies.  There 
are no original service treatment records for the period from 
1978 to 1983.  

Separate from the documents contained in the envelopes are 
copies of 5 documents that are attached directly to the 
prongs of the claims file.  These are filed with a 
typewritten statement from the Veteran received in July 2003.  
In that statement the Veteran provided, in pertinent part, as 
follows:  "I am requesting at this time, reconsideration of 
the decision based on additional medical evidence in the form 
of Service Medical Records, that have (sic) am submitting at 
this time.  These are records that I have located since the 
filing of my claim."  Handwritten on this document is "most 
duplicate."  The Veteran does not state from where he 
obtained these records, or what other service treatment 
records, or copies of service treatment records, he has in 
his possession.  

The Board is aware of the February 1998 Memorandum 
documenting the RO's efforts to obtain the Veteran's service 
treatment records but finds this insufficient to demonstrate 
compliance with  38 U.S.C.A. § 38 U.S.C.A. § 5103A(b)(3), 
which provides as follows:

Whenever the Secretary attempts to obtain 
records from a Federal department or 
agency under this subsection or under 
subsection (c), the efforts to obtain 
those records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Given the submission of records by the Veteran on two 
occasions since the February 1998 memorandum, it would be 
premature at this time to conclude that no other service 
treatment records exist or that further efforts to obtain 
such records would be futile.  On remand, the AMC/RO must 
make further efforts in obtaining full and complete service 
treatment records.  

In an effort to obtain all evidence relevant to the Veteran's 
claim, the AMC/RO should send the Veteran a letter asking him 
to provide any additional service treatment records, 
including the originals, which he has not already provided to 
VA.  This letter should also request that the Veteran inform 
VA as to from where he obtained the service treatment records 
which he previously submitted.  The AMC/RO must also request 
the Veteran's service treatment records from the National 
Personnel Records Center or any other Federal department or 
agency that would reasonably have those records.  

In a November 2005 letter, the RO provided the Veteran with 
VCAA notice regarding the evidence needed to substantiate a 
claim for service connection for PTSD and his and VA's 
respective duties in obtaining such evidence.  In this notice 
the RO informed the Veteran that the evidence must include 
"Credible supporting evidence that the claimed in-service 
stressor occurred."  While this is accurate with regard to 
substantiating a claim for service connection for PTSD and 
while a claim for service connection for PTSD not diagnosed 
in service and based on a noncombat stressor cannot be 
granted without evidence corroborating the Veteran's account 
of an inservice stressor, such is not the case as far as 
substantiating a claim for disability resulting from 
psychiatric disease otherwise diagnosed, for example, 
psychiatric disease diagnosed as bipolar disorder or major 
depressive disorder.  On remand the AMC/RO must send the 
Veteran a letter in compliance with the VCAA with regard 
establishing service connection for disability resulting from 
psychiatric disease diagnosed as other than PTSD.  

Finally, the Veteran must be afforded a VA examination to 
determine if any properly diagnosed psychiatric disease from 
which he suffers had its onset during his active service or 
was caused by his active service.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative which includes the 
following:  

(a)  Notice of the evidence needed to 
substantiate a claim for service 
connection for disability resulting from 
any psychiatric disease and his and VA's 
duties in obtaining such evidence.  

(b) A request that he submit any original 
service treatment records in his 
possession and copies of any service 
treatment records in his possession that 
he has not previously submitted.  

(c)  A request that the Veteran provide 
information as to from where he obtained 
the copies of service treatment records 
that he has already submitted.  

Allow an appropriate time for the Veteran 
to respond.  Ensure that all outstanding 
psychiatric treatment records have been 
obtained and associated with the claims 
file.  

2.  Then request the Veteran's service 
treatment records from the NPRC, from any 
other Federal or State agency that may be 
holding the Veteran's service treatment 
records, and from any holder of such 
records that the Veteran has identified.  
Continue efforts until such point as it is 
clear that there are no obtainable 
additional service treatment records.  
Associate any records obtained with the 
claims file.  If no additional records are 
obtained, or if the original service 
treatment records are not obtained, obtain 
negative responses and associate those 
responses with the claims file.  

3.  Then, schedule the Veteran for a VA 
mental diseases examination.  If any 
inservice stressors have been verified 
inform the examiner of which stressors 
have been verified.  If no inservice 
stressors have been verified, inform the 
examiner that no inservice stressors have 
been verified.  The examiner is asked to 
provide opinions as explained below.  
These opinions must include a rationale.  
A mere recitation of facts and a 
conclusion is not adequate.  The examiner 
is asked to accomplish the following:  

(a)  Identify any and all psychiatric 
diseases from which the Veteran currently 
suffers or has suffered since he filed his 
claim in January 2003, as well as the 
approximate date of onset of such 
diseases.  

(b)  Provide an opinion, with an 
explanation (rationale) as to whether any 
of the Veteran's diagnosed psychiatric 
diseases had onset during or are the 
result of his military service.  

4.  Then, readjudicate the Veteran's claim 
for service connection for psychiatric 
disability, including PTSD.  If the 
benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


